Citation Nr: 1128668	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-39 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left forearm scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active military service from October 1982 to August 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates that the Veteran experiences two residuals scars as a result of forearm surgery which was conducted in 1984.  

2.  The Veteran has a left posterior forearm scar, measuring 12 cm by 0.2 cm, that is superficial and painful on examination; the scar does not limit the Veteran's motion of the left arm.

3.  The Veteran has a left anterior forearm scar, measuring 13 cm by 0.5 cm, that is deep and painful on examination; the scar does not limit the Veteran's motion of the left arm.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for a left posterior forearm scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).

2.  The criteria for a separate evaluation of 10 percent for a left anterior forearm scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2010)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision in February 2007.  The RO's October 2006 notice letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  He was specifically told that it was his responsibility to support the claim with appropriate evidence.  The October 2006 notice letter also provided notice regarding the assignment of a disability rating and an effective date as required by Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Finally the letter advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records have been associated with the claims file.  All post-service VA treatment records and private medical reports have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in obtaining records has been satisfied.  The Veteran was afforded VA contract examinations in November 2006 and September 2009 to determine the severity of the disabilities on appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2010); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  The November 2006 and September 2009 VA contract examinations were adequate for rating purposes, as they involved a review of the Veteran's claims folder and medical history as well as a thorough physical examination of the Veteran.  Pertinent objective and subject symptomatology was recorded sufficient to allow application of the ratings schedule.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board must also consider the effect of pain on those activities, if appropriate.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In February 2007, the RO granted service connection, in pertinent part, for status post open reduction and internal fixation of a left ulna and radius fracture with residual scar and assigned a 10 percent evaluation, effective September 1, 2006.  The Veteran submitted a notice of disagreement with the decision, claiming that he experienced pain and tenderness in his left forearm scars and should receive a higher disability evaluation.  In December 2007, the RO granted a separate 10 percent evaluation for scar on the left forearm under Diagnostic Code 7804.  The Veteran has not indicated that he is satisfied with the initial disability evaluation assigned.  

The Veteran's left forearm scar is assigned a single initial evaluation of 10 percent pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  The Board observes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708-54,712 (October 23, 2008).  Pertinent to this appeal, the amended criteria are only applicable to "applications for benefits received by VA on or after October 23, 2008."  Id. at 54,708.  Thus, as the Veteran filed his claim for benefits in June 2006 and has not requested his scars be evaluated under the new criteria, the Board will consider only the diagnostic criteria in effect prior to October 2008.

The scar on the Veteran's left forearm is currently evaluated as 10 percent disabling under Diagnostic Code 7804 in effect prior to October 23, 2008.  The Veteran asserts entitlement to separate evaluations of 10 percent for each left forearm scar.  The Board observes that 10 percent is the maximum schedular evaluation available for scars that are superficial and painful on examination.  See 38 C.F.R. § 4.118 Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  

As the Veteran is already receiving the schedular maximum for one of the scars, an increased rating cannot be assigned.  However, in reviewing the record, the Board finds that the competent medical evidence demonstrates that the Veteran has two separate scars which are both the residuals of in-service surgery conducted in 1984.  Furthermore, the preponderance of that evidence demonstrates that the scars are both painful.  

The Veteran was provided VA examinations in November 2006 and September 2009.  The November 2006 VA examination report shows that the Veteran gave a history of tenderness and pain of the left arm scar.  He reported he experiences left lower forearm pain.  The examiner noted that the pain occurred 4 times per day and each time lasts for 1 hour.  The examiner also noted that the pain traveled to the lower left arm and could be elicited by physical activity and keyboard (use).  In addition, the examiner noted that there is a level scar present at the left forearm in the anterolateral aspect measuring about 12.8 cm by 0.3 cm with hypopigmentation of less than six square inches and that there is a level scar on the lateral aspect of left forearm, measuring 11.6 cm by 0.2 cm.  The Board notes that the VA examination report indicates no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation or abnormal texture were attributed to the scar. 

In a June 2007 statement, a private physician, indicates that the Veteran has dysesthesia and tenderness in the left forearm scar as a residual of surgery for a forearm fracture in 1984.  

The report of September 2009 VA examination demonstrates that the Veteran experiences two separate and distinct scars on his left forearm which the examiner attributed to the 1984 surgery.  The Veteran's left posterior forearm scar measures 12 cm by 0.2 cm and is superficial and painful on examination.  The examiner noted that the scar does not limit the Veteran's motion of his left arm and there is no limitation of function due to the scar.  In addition, the examiner noted that there is no skin breakdown.  The examiner also determined that the Veteran exhibits a left anterior forearm scar, measuring 13 cm by 0.5 cm, that is deep and painful on examination with no skin breakdown.  The examiner found that this scar does not limit the motion of the Veteran's left arm and that there is no limitation of function due to this scar.  

The evidence of record demonstrates that the Veteran suffers from two separate and distinct scars, one on the posterior aspect and one on the anterior aspects of his left forearm, both of which are painful on examination and both of which are residuals of the 1984 surgery.  As such, the Board finds that separate evaluations of 10 percent for the posterior and anterior scars on the Veteran's left forearm are warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board has considered alternate Diagnostic Codes that might entitle the Veteran to a higher initial evaluations.  Diagnostic Code 7800, pertaining to disfigurement of the head, face, or neck, is not applicable in the instant case because the scars are located in his left forearm.  38 C.F.R. § 4.118.  Diagnostic Code 7801, pertaining to scars, other than head, face, or neck, that are deep or that cause limited motion, is not applicable in the instant case because the entire area of the left anterior or posterior forearm scar does not exceed 12 square inches (77 sq. cm.).  Id.  Diagnostic Code 7805, pertaining to scars rating on limitation of function of affected part is not applicable in the instant case because the evidence of record indicates that the scars do not limit the motion of the Veteran's left arm and there is no limitation of function due to scars.  Id.  Accordingly, the Board has determined that no alternate Diagnostic Code would result in the assignment of a higher evaluation. 

For the reasons discussed above, while the criteria for an initial evaluation in excess of 10 percent for the Veteran's left posterior left forearm scar have not been met, the Board finds that a separate evaluation of 10 percent, but not greater, is warranted for the Veteran's left anterior forearm scar.  As the scars have been reported to be tender during the entire course of the claim, the 10 percent ratings are effective since the date of the grant of service connection for the left forearm disability.

Additional considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for left forearm scars is inadequate.  In this regard, a comparison between the level of severity and symptomatology of the Veteran's disabilities on appeal with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board notes that there is no evidence of record indicating marked interference with employment or frequent periods of hospitalization due to the disabilities on appeal.  

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.

As a final note, the Board has considered Total Disability due to Individual Unemployability (TDIU).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the claimant is entitled to a total disability rating for compensation on the basis of individual unemployability (TDIU) rating.  In the instant case, the record does not raise a claim of entitlement to a total disability evaluation based upon individual unemployability due to individual disability (TDIU).  The Veteran did not assert that he is unemployable due to any of his claimed disabilities.  Accordingly, TDIU has not been adjudicated as a component of the instant appeal.


ORDER

An initial evaluation in excess of 10 percent for a left posterior forearm scar is denied.

A separate initial evaluation of 10 percent, but not greater, is granted for a left anterior forearm scar, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


